DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on application number IL270290 filed in Israel on 30 October 2019.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on October 30, 2020 and December 15, 2020 has been considered as to the merits.

Drawings
The drawings are objected to because Figure 1 includes dark shading making the details difficult to discern.  Furthermore, Figure includes solid black shading which is not permitted (see 37 CFR 1.84 (m)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the elongated axis” in line 6.  This phrase lacks sufficient antecedent basis.
Regarding claim 8, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  Also regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 13 and 15-16 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Highberger (4,536,032).  With respect to claim 1, Highberger discloses a footrest for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Highberger (4,536,032).  Highberger discloses all elements with the exception of explicitly showing an angle between 30 and 45 degrees.  It would have been obvious to one of ordinary skill in the art to deploy the footrest to the claimed angle range since the range does not appear solve any specific problem and the angle shown in the Highberger figures would appear to function equally as well and is not sufficiently different than the claimed range of angles.

Claims 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Highberger (4,536,032) in view of Grimm (5,294,180).  Highberger discloses all claimed elements with the exception of a surface adapted to prevent foot slippage.  Grim teaches a support element (50) with a sheet element (53) with surface enhancements adhered thereto.  This sheet element constitutes a sticker as claimed.  It would have been obvious to one of ordinary skill in the art to replace the cushioning disclosed by Highberger with a surface adapted to prevent foot slippage since such a modification would provide a more stable support surface of the user’s foot.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Highberger (4,536,032) in view of Levasseur et al. (5,356,203).  Highberger discloses all claimed elements with the exception of a surface of serrated metal adapted to prevent foot slippage.   Levasseur teaches that metal serrations can used to create surface with increased friction (column 4, line 47).  It would have been obvious to form the surface of element (17) with metal serrations as taught by Levasseur since such a surface is known to provide an increased level of friction, thereby helping ensure against accidental slippage.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Highberger (4,536,032) in view of Raghubir (7,354,110).  As disclosed above, Highberger reveals all claimed elements with the exception of feet bumpers.  Raghubir teaches wrapping bottom portions of legs (2) with feet bumpers (3).  It would have been obvious to wrap the bottom portions of (1) and (9) disclosed by Highberger as taught by Raghubir since such a provision helps prevent the support surface beneath from being scratched by the footrest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Petersen (5,331,693) (note non-slip surface); Bellock (3,371,962) (note the nesting folded position); Clark (322797); Port (US 2010/0133890); Younger (4,544,203) and Whalen (2019/0059599).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636